internal_revenue_service department of the treasury washington dc contact person g telephone number n i ret in reference to to date nov iggg significant index nos legend dear sir or madam this is in response to a request for certain rulings under sec_501 internal_revenue_code hereafter code submitted on m’s behalf by m’s authorized representative rulings m requests the following and of the j a the activities of m pursuant to its contract with n for o are substantially related to m’s exempt purposes and do not adversely affect m’s exempt status under sec_501 of the code income earned by m pursuant to not subject_to tax under sec_513 its contract with n for is of the code a supporting_organization within of the code m meets the requirements as the meaning of sec_509 expenditures made by m pursuant to its contract with n for are qualifying distributions within the meaning of section a of the code and accordingly m will continue to be an exempt_operating_foundation within the meaning recognized as of sec_4940 of the code loans made by m pursuant to o's program are not taxable expenditures within the meaning of sec_4945 and comply with the requirements of sec_4945 of the code m was incorporated on date m was recognized as exempt under sec_501 been classified a sec_4940 of the code district_director indicating that it will terminate its private_foundation_status effective july as a public charity for a 60-month period commencing date a private_operating_foundation under section m has submitted notice to the appropriate and commence operations on october m has m’s authorizing charter states that its purposes are as follows to administer programs of student financial assistance a approved by the board_of trustees for the purpose of helping students parents of dependent students and spouses of independent students in defraying educational expenses which may be incurred by students in pursuing courses of study beyond the high school in public or private educational institutions in or out of the state of q including loans awards grants scholarships and work programs b to act as agent in the administration of student financial assistance programs for any other corporation local state or federal_agency approved by the board_of trustees n was established in and is a political_subdivision of the state of q and serves as q's education assistance authority n is authorized under q state law assistance to qualified residents of the state of q to obtain education beyond the high school level by making and insuring student loans purchasing student_loan obligations and issuing revenue bonds and notes for these purposes to provide financial o was established by q state statutes as a savings fund to encourage parents and other interested parties to save for postsecondary education state_agency to administer the savings fund program under state law n is the designated pursuant to a contract with n m‘s primary activity is serving as the central loan administrator and servicer for the state of q’s federal family education loan program operated under part b of title iv of the higher education act student incentive grant program funded under part a title iv of the higher education act with federal funds and matching state funds iv of the higher education act m acts as independent banks financial institutions education institutions scholarship programs and others m also originates and services loans under part b title in addition a loan administrator and servicer for loans provided by from its own funds and state m states that it provides the following services under its contract with the n the making of guaranteed loans from the proceeds of bonds of i issued by the authority and from any other sources available ii of guaranteed loans the maintenance of and access to full and complete records iii through the making or acquisition of guaranteed loans the safekeeping and custody of promissory notes acquired iv interest with respect to guaranteed loans and the collection and enforcement of payments of principal and the making of claims to the authority for reimbursement of v defaulted principal and interest on such guaranteed loans m’s charter states that its incorporators and members are the governor of q succeeded the board_of higher education and the treasurer of the state of q trustees power to appoint replacement trustees as required m’s affairs are managed by a nine-member board_of under m’s organizing charter q’s governor has the the chairman of t’s board_of governors which m proposes to serve as the administrator of o under an agreement with n the r program will consist of component n will implement through a program called r a loan component and a savings participants in the r program will be required to enter into a contract for a named beneficiary an individual_account will be established for each contract in the name of the participant for the named beneficiary m states that disbursements from the savings program will be made without penalty only for the payment of qualified_higher_education_expenses of the beneficiary or for the exceptional circumstances described in the participants’ contracts of q at the time the contract is entered into to participate in the program in compliance with all of the requirements for qualified_state tuition_programs within the meaning of sec_529 of the code o has not requested a ruling from the service that it qualified state-sponsored tuition program under sec_529 the participant or the beneficiary must be a resident m represents that it will administer as n’s agent is a the program is intended to allow parents and other interested parties to save for the postsecondary education expenses of eligible students would include tuition and other qualified_higher_education_expenses within the meaning of sec_529 m represents that these expenses of the code for students attending public and private colleges and universities participants will also be eligible to receive loans to assist in the payment of the benef‘ ciary’s educational expenses loan proceeds may only be used to pay the qualified_higher_education_expenses of the beneficiary will be no more than the total amount of the savings and earnings on the savings amount under the program the amount of the loan m will provide the following services as administrator of for the r program under its contract with n i receiving verifying and processing all a implement and administer the program including but not limited to applications for participation in the program procuring a contract with each eligible_participant iii receiving and accounting for all payments from participants iv depositing such payments with the q state treasurer in the name of the n contracts educational institutions participants and beneficiaries as necessary as appropriate and necessary under the contracts diligence to collect any delinquent payments under the contracts and x safeguarding the contracts and related promissory notes vii conducting credit reviews of participants vi coordinating the disbursements with v disbursing funds pursuant to the ix conducting appropriate due viii modifying payment plans ii i b exercise responsibility for separate_accounting support for the program including but not limited to individual_account maintenance and reporting coordination and communication with state treasurer or banking institutions based in q coordination with n for funds management and maintenance of financial records for the program ii offer the program to potential participants including distribution of marketing materials as provided and directed by n participants to project the costs of beneficiary’s postsecondary education of the length of each contract and the required monthly payment and provision for such other information that may benefit participants in planning for the financing of post- secondary education v operate and maintain the necessary computer hardware system to ensure the proper maintenance of fiscal records and other financial documents according to the applicable standards of the state auditor controller and treasurer provide access to the program’s financial records and system to the state auditor and treasurer and to the independent vi operate a fiscally prudent financial iii counseling of potential iv identification a prospective 5s certified accounting firm engaged by n vii cooperate with any consultants or other agents engaged by n with respect to qo sec_501 of the code provides in part organization shall be exempt from federal_income_tax if organized and operated exclusively for educational religious or charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual that an is it sec_1 c -1 b of the income_tax regulations hereafter regulations provides that an organization will be deemed to be organized for such exempt purposes where its articles of organization limit its purposes to one or more of those specified in sec_501 expressly provide that the organization may engage other than to an insubstantial extent in activities not in furtherance of such exempt purposes and where its articles permanently dedicate its assets to such exempt purposes of the code do not sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d of the regulations provides that the term ‘charitable’ is used in sec_501 of the code in its generally accepted legal sense and includes the lessening of the burdens of government revrul_85_1 1985_1_cb_177 provides that an organization that provides funds to a county's law enforcement agencies to police illegal narcotic traffic lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code revrul_85_2 1985_1_cb_178 holds that an organization the for determining whether an formed to train and provide legal services to volunteer guardians ad litem qualifies for exemption under sec_501 criteria set out in rev_rul organization's activities are lessening the burdens of government are first whether the governmental_unit considers the organization's activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit an activity is objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden a burden of the government if there is an whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances sec_509 of the code excludes from the definition to perform the functions of a private_foundation an organization which is at all times thereafter is operated exclusively for the of and benefit of purposes of one or more organizations classified under sec_509 is operated supervised or controlled by sec_509 indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more sec_509 or in connection with one or more organizations described in is not controlled directly or organizations or to carry out the a organized and c a b or or or sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code describes the term unrelated_business_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it deductions less certain sec_513 of the code provides that the term unrelated_trade_or_business means organization subject_to tax under sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of or other purposes or functions constituting the basis of its exemption under sec_501 its charitable educational in the case of any sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only where the causal relationship is other words the production of goods or the performance of services from which gross_income is derived must contribute importantly to the accomplishment of the organization’s exempt purposes a substantial one in sec_507 of the code provides that except as provided in sec_507 the status of any private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 sec_507 b i of the code provides that the status or a wilful and flagrant act as private_foundation of any organization with respect to which there have not been either wilful repeated acts or failures to act to liability for tax under chapter shall be terminated if such organization meets the requirements of paragraph or of sec_509 by the end of the 12-month_period beginning with its first taxable_year which begins after december beginning with the first day of taxable_year which begins after date or for a continuous period of calendar months or failure to act giving rise ii such organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of the 12-month or 60-month period or before the 90th day after the day on which regulations first prescribed under this subsection become final terminating its private_foundation_status and that it is iii such organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribe immediately after the expiration of such 12-month or 60-month period that such organization has complied with clause i sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets or a willful and flagrant act sec_1_507-2 of the regulations provides that under a private_foundation with respect to which or failures to sec_507 a there have not been either willful repeated acts act or failure to act giving rise to liability for tax under chapter may terminate its private_foundation_status by distributing all of its net assets to one or more organizations described in sec_170 b a other than in clauses vii in existence and so described for a continuous period of at least calendar months immediately preceding such distribution since sec_507 does not apply to such a termination a and viii each of which has been private_foundation which makes such a termination is not required to give the notification described in sec_507 private_foundation which terminates its private_foundation_status under sec_507 a c g and therefore no abatement of such tax under section is required does not incur tax under section a sec_1_507-2 of the regulations provides that since does not apply to a termination described in sec_507 sec_507 b a private foundation’s notification that it is commencing a termination pursuant to sec_507 b will not be treated as a notification described in sec_507 even if the private_foundation does not successfully terminate its private_foundation_status pursuant to sec_507 b private_foundation which terminates its private_foundation_status under sec_507 b c and therefore no abatement of such tax under sec_507 does not incur tax under section is required a sec_1_509_a_-4 of the regulations provides that of sec_509 a supporting_organization an organization must be both to or to carry out the purposes of’ under subparagraph a as organized and operated exclusively ‘for the benefit of perform the functions of hereinafter referred to in this section as being organized and operated ‘to support or benefit’ one or more specified publicly supported organizations the organizational or the operational_test a supporting_organization if an organization fails to meet either it cannot qualify as in order to qualify sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 a only if its articles of organization as defined in sec_1 c -1 b i limit the purposes of such organization to one or more of the purposes set forth in sec_509 a ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations to be operated within the on whose behalf such organization is meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph sec_1_509_a_-4 of the regulations provides that in therefore or more specific it otherwise meets the other requirements similarly articles which state that an organization is meeting the organizational_test the organization’s purposes as stated in its articles may be as broad as than the purposes set forth in sec_509 a an organization which by the terms of its articles is formed ‘for the benefit of’ one or more specified publicly supported organizations shall if of this paragraph be considered to have met the organizational_test formed ‘to perform the publishing functions’ of a specified university are sufficient to comply with the organizational_test an organization which is ‘operated supervised or controlled by’ within the meaning of paragraph g ‘supervised or controlled in connection with’ of paragraph h or organizations will be considered as meeting the requirements of this paragraph if the purposes set forth in its articles are similar to articles of its controlling sec_509 or organizations organizations to carry out the purposes of such of this section one or more sec_509 a the purposes set forth in the but no broader than of this section or within the meaning sec_1_509_a_-4 of the regulations provides that a or providing supporting_organization will be regarded as ‘operated exclusively’ to support one or more specified publicly supported organizations hereinafter referred to as the ‘operational test’ only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by the specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter will be regarded as ‘operated exclusively’ to support or benefit one or more specified publicly supported organizations even if supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations however an organization will not be similarly an organization in it 1ss9c5027 sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are ‘operated supervised or controlled by’ organizations the distinguishing feature of this type of relationship is the presence of by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g section one or more publicly supported a substantial degree of direction of this sec_1_509_a_-4 i of the regulations provides that and ‘controlled the relationship required under any one of these a supporting_organization by one or more publicly supported each of the items ‘operated by ’ ‘supervised by ’ as used in sec_509 b presupposes a substantial by ’ degree of direction over the policies programs and activities of organizations terms is comparable to that of subsidiary is under the direction of responsible to established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations the parent organization this relationship is a parent and subsidiary where the and accountable or as indicated in the revenue rulings and supra generally the organizations engaged in activities that lessen the burdens of government which have been recognized as exempt by the service have provided services and or financial support directly or indirectly to the communities they serve if an organization provides services to support the activities of such unit including as the administration of the state’s student financial aid programs and college savings programs such support could be deemed to lessen the burdens of government and therefore satisfy the requirements for exemption under sec_501 a governmental_unit to in this case of the code therefore m’s organizing charter states that its purposes are to q and act as an agent in the administration of student m administers various state and federally funded student administer programs of student financial assistance for students attending public and private institutions in or outside of the state of financial assistance for local approved by the board_of trustees with n aid programs financial assistance and support for education beyond the high school level its burden through the establishment of n and pursuant to rev administration of assistance authority and an instrumentality of the state of q by providing administrative services for the operation of m q has indicated that it considers m will be responsible for the under an existing contract o under a contract with n or federal agencies an education the state of state rul o is - il lessening the burdens of government for the state of q in its goal of providing financial assistance and support for students seeking education beyond the high school level pursuant to sec_1 c -1 d of the regulations m's services under the contract to administer will enable n and the state of q to efficiently provide a means for parents and other interested parties to save for tuition and fees for higher education for selected beneficiaries such services will enable q and n to make the o savings fund available to residents of the state of q generally administrative services for o under its contract with n contributes importantly to the accomplishment of m’s stated purposes pursuant to sec_1 -1 d of the regulations therefore m’s provision of under m's organizing charter q's governor and other state m’s organizing charter also provides that the government officials are members of m and its principal incorporators governor of q has the power to appoint its trustees requirements of sec_509 asa supporting_organization organized and controlled by q’s office of the governor an organization described in sec_509 pursuant to sec_1 a -4 g i of the regulations m meets the m is operated to administer and support student financial aid programs offered through n and q and serves as q’s education assistance authority savings fund established by q to permit parents and others to save for higher education expenses of their beneficiaries administering q's student_loan programs and savings program for higher education m is operated for the benefit of q’s office of the governor n and o pursuant to sec_1_509_a_-4 of the regulations n is an instrumentality of oisa by based on the above we rule as follows the activities of m pursuant to its contract with n for o are substantially related to m’s exempt purposes and do not adversely effect m's exempt status under sec_501 of the code income earned by m pursuant to its contract with n for oo is not subject_to tax under sec_513 of the code m meets the requirements as a supporting_organization within the meaning of sec_509 of the code since you are terminating your status as private_foundation by operating as pursuant to sec_507 b a public charity during a 60-month period of the code you will not incur the termination_tax imposed by sec_507 pursuant to sec_1_507-2 of the regulations sec_1_507-2 of the regulations provides that in order to meet the requirements of sectior b b the 60-month termination period as an organization described in sec_509 you must meet the requirements of the provisions of that section for a continuous period of months of the code for at least in order to comply with the requirements under section of the code within days after the end of your b b month termination period you must furnish your key district_office with information establishing that you did operate as an organization described in sec_509 during such period if you establish that fact you will be classified as long as you continue to meet the requirements of that section in fact so if you fail to satisfy the requirements of sec_509 a of the code for the continuous 60-month period but you satisfy the requirements of sec_509 for any taxable_year or years during such 60-month period you will be treated as a public charity exempt under that section for such taxable_year or years years shall be treated as made to an organization described in sec_509 and chapter shall not apply to you for any taxable_year within such 60-month period for which you meet the requirements of sec_509 grants or contributions made during such taxable_year or of the code in addition sec_507 through pursuant to sec_1_507-2 of the regulations you consequently if you do not pay cannot rely on this advance_ruling to avoid the imposition of tax under sec_4940 of the code the tax imposed by sec_4940 for any taxable_year or years during the 60-month period and it is subsequently determined that such tax is due for such year or years because you did not complete a successful termination pursuant to sec_507 b b and were not treated as an organization described in sec_509 for such year or years you will be liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or prior to the revocation of this ruling would be due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_4940 shall not apply although you are considered to be a public charity for certain purposes you are still considered a private_foundation accordingly you must continue to file form_990-pf for for purposes of the filing_requirements under sec_6033 and sec_6056 each year in the termination period of the form_990-pf indicating that you are a terminating private_foundation form_990-pf a copy of this letter should be attached to your check the block on page donors including private_foundations may rely on this or were aware of ruling that you are not a private_foundation until days after the end of your 60-month period however if notice that you will no longer be treated as the type of organization indicated above is published in the internal_revenue_bulletin donors may not rely on this advance_ruling after the date of such publication also donors other than private_foundations may not rely on the classification indicated above if they were in part responsible for classification or if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification private_foundations may rely on the classification as long as you were not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification the act that resulted in your loss of that these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have a bearing upon your tax status should be reported to the service except as we have ruled above we express no opinion as the tax consequences of your transaction under the cited provisions of the code or under any other provisions of the code to in response to ruling_request sec_4 and m has provided since m will operate as additional information indicating that it has not provided any loans or expended any funds attributable to its administration of oq prior to july charity rather than a private_foundation for a 60-month period commencing date m will not be subject_to taxes imposed under chapter on transactions occurring after that date with respect to its contract with n for the administration of further we conclude that it and for periods prior to july any expenditures or loans under its contract with n for the administration of o which would raise the issue of qualifying distributions under sec_4942 or taxable_expenditures under sec_4945 of the code for periods prior to july is not necessary to rule on requests since m has not made a public this ruling does not purport to rule on whether o meets the requirements for exemption as a qualified state-sponsored prepaid tuition program described in sec_529 of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this ruling sincerely yours in ingignied - edward k nei ws ee edward k karcher chief exempt_organizations technical branch
